DeCARLO, Judge.
Unlawful possession of controlled substance Pentazacine (Talwin); three years.
On April 22, 1977, Junior Easterling appeared with appointed counsel in the circuit court of Escambia County and pleaded guilty to the charge of unlawful possession of controlled substance.
A colloquy between the judge and the appellant occurred and during this exchange, all the appellant’s rights as per Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, were explained to him with the exception of his right to confront his accusers.
In view of the trial court’s failure to admonish the appellant on this right, we are compelled to reverse this case on authority of Boykin, supra.
REVERSED AND REMANDED.
All the Judges concur.